Citation Nr: 1819285	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  12-32 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. The appeal was certified to the Board by the RO in New Orleans, Louisiana. 

In November 2017, the Board reopened a claim of entitlement to service connection for an acquired psychiatric disorder (previously claimed as a schizoaffective disorder, a nervous disorder, a bipolar disorder, depression, and posttraumatic stress disorder), and remanded the matter for additional development. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Pursuant to the November 2017 remand the Veteran was to be afforded a VA examination to determine the nature and etiology of any currently diagnosed psychiatric disability. Regardless whether the Veteran was diagnosed with posttraumatic stress disorder, the examiner was for each diagnosed psychiatric disorder, was to address whether the disorder clearly and unmistakably preexisted service.  If so, the examiner was to then address whether such disorder clearly and unmistakably was not aggravated during service. 

The Board notes that in cases where the disease or injury at issue is not "noted" on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted. First, VA must show by clear and unmistakable evidence that the disease existed prior to service. Second, VA must show by clear and unmistakable evidence that the preexisting disease was not aggravated by service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003; 69 Fed. Reg. 25178 (2004).

In this case, the Veteran underwent a VA examination in February 2018. The examiner determined that the appellant did not meet diagnostic criteria for posttraumatic stress disorder. The current diagnosis was listed as schizoaffective disorder, depressive type. The examiner stated: 

Given the severity of symptoms of psychosis reported to have been present prior to her military service, the [V]eteran's military service did not cause or exacerbate a pre-existing psychotic disorder.

In February 2018, the representative argued that the VA examination was grossly inadequate and fails to resolve the medical questions on remand. The representative requested that absent a grant, the Board should remand the case. On review, the Board agrees that the February 2018 examination report does not apply the correct evidentiary standard and does not comply with the remand directives.  Wagner. Thus, an addendum opinion is needed. Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1. Return the February 2018 examination report for an addendum. If the February 2018 examiner is not available the information should be requested from a similarly qualified psychologist. The VBMS and Virtual VA folders must be available for review. 

The examiner is specifically requested to respond to the following questions:

(a) Did any acquired psychiatric disorder clearly and unmistakably (obvious, manifest, undebatable) exist prior to the Veteran's period of active service beginning in April 1978? In making this determination, consider the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the disorder, and lay and medical evidence concerning the inception, development and manifestations of the disorder.  If such any acquired psychiatric disorder clearly and unmistakably existed prior to service identify that disorder.  

(b) If an acquired psychiatric disorder clearly and unmistakably existed prior to service, is there clear and unmistakable evidence that it was not aggravated by service, either because there was no increase in disability during service or because any increase in disability was due to the natural progress of the preexisting condition?

(c) If any diagnosed acquired psychiatric disorder did not clearly and unmistakably exist prior to service, is it at least as likely as not that any acquired psychiatric disorder diagnosed at any time since 2011 was first manifested during service or is otherwise related to service or events therein? 

A complete, well-reasoned rationale must be provided for any opinion offered. If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

2. Thereafter, the RO is to review the addendum report to ensure that it is in complete compliance with the directives of this Remand. If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

3. Upon completion of the requested development, readjudicate the issue of entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder. If the benefit sought on appeal remains denied, the Veteran and her representative should be given an appropriate opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

